DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Salvino-5706835.
Salvino discloses claim 1. A device 10 capable for smoothing a working edge of a squeegee tool, the device comprising: a main body 10 including a base 13/18 and opposing first 14 and second 19 panels extending away from the base 13/18 and the first 14 and second panels 19 diverging away from one another and each terminating at a top distal edge 20 to define an open mouth between the top distal edges (Fig 4-depending on orientation, the ends 20 can be at a top) of the opposing first and second panels 14/19; and a fabric sheet 23 having a first end portion (left side-Fig 1)  secured to the main body at 20/19 and an opposite second end portion (right side-Fig 1) secured to the main body 20/14, and the fabric sheet 23 further including a central portion (Figs 1,4- center strip and Fig 15-117) tucked between the opposing first and second panels 14/19 so that a transverse orientation of the central portion is in a V-shape (Figs 1,4,15-as the panels are brought together the strip forms a V-shape), and the central portion including a top surface 25 for frictional engagement with the working edge of the workpiece capable of being a squeegee tool upon longitudinal movement of the working edge between the opposing first and second panels and against a top surface 25 of the fabric sheet at a bottom of the V-shape.  
2. The device as recited in Claim 1 wherein the main body further comprises: two symmetrical halves (11,12,13,14 and 16,17,18,19) that are held together by at least one fastener 36.  
3. The device as recited in Claim 2 wherein the two symmetrical halves (11,12,13,14 and 16,17,18,19)  include a first half (11,12,13,14) and a second half (16,17,18,19), the first half including a first portion 11 of the base 13 and the first panel 14, and the second half including a second portion 16 of the base 18 and the second panel 19.  
4. The device as recited in Claim 3 wherein the first portion 11 of the base and the second portion 16 of the base are joined together and held together by the at least one fastener 36 to form the base of the main body.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvano in view of Lin-2007/0178816.

Silvano discloses the claimed invention, as detailed above, but does not disclose claim 5, wherein the first and second halves have pegs and recesses to connect the halves nor claim 6, wherein the sheet has holes for the pegs to hold in place against the halves. 
However, Lin teaches a hand tool capable of treating an edge of a squeegee tool having a base made of two halves 10/20 with panels 14/24 extending away from base and having a frictional sheet on each side to form a v-shape working area, wherein the first and second halves 10/20 of the main body each include an inboard facing side 11/21 and an outboard facing side 12/22, and the first and second halves further including an arrangement of pegs 23 on the inboard facing side 21 of the base portion and a correspondingly aligned arrangement of receptacles 13 on the inboard facing side 11 of the base portion, wherein the arrangement of pegs are received within the correspondingly aligned arrangement of receptacles when the first and second base portions are joined together (Fig 1,2) and wherein the first and second end portions of the fabric sheet(s) include an arrangement of holes 31 for passage of the arrangement of pegs 23 therethrough when the first and second base portions are joined together to thereby secure the first and second end portions to the main body (Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to modify the one fastener connection of the Silvano halves with the plural pegs/recesses connection of the halves as taught by Lin, with included holes in the sheet, in order to connect the halves and working sheet/fabric more securely for improved treating of the workpiece.  Although Lin shows both pegs on one half and both recesses on the other half and uses two fabric sheets, to have one of each peg/recess alternating on each half and to use one continuous fabric sheet would have been a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
  

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar cleaning/sanding devices capable of cleaning squeegee blade edges.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 27, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723